Citation Nr: 9931107	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-41 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a right hip disorder, 
secondary to service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel


INTRODUCTION

The veteran had active military service from March 1951 to 
March 1953.  His awards and decorations include the Combat 
Infantryman Badge, and Purple Heart Medal.  

This case was previously before the Board and remanded for 
additional development in December 1997, and December 1998.  
The case has been returned to the Board for further appellate 
consideration.  

In the August 1996 statement of the case (SOC) for the right 
hip issue, there was discussion of Allen v. Brown, 7 Vet App. 
439 (1995), and Leopoldo v. Brown, 9 Vet. App. 33 (1996).  In 
the October 1996 hearing on appeal, it was stated on the 
veteran's behalf that the appeal for service connection for 
right hip disability would not be pursued under the Allen 
case.  The Board will not consider the claim under Allen.  
38 C.F.R. § 20.204; See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  


REMAND

In the December 1997 Board decision, it had been requested 
that the veteran's claims file be reviewed prior to 
examination, and an opinion provided concerning a fall in 
June 1995, and the right hip disorder.  However, the examiner 
in June 1998 did not have access to the claims file, and as 
the veteran was unable to recall the June 1995 event, no 
opinion was provided in that regard.  The December 1998 
remand was essentially to rectify the above deficits, per 
Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, 
there appears to have been some confusion on the part of the 
RO, following examination of the veteran's left knee, and 
subsequent rating action increasing his disability percentage 
for that condition. There was not full compliance with the 
1998 remand as the claims folder was not referred to the 
physician who conducted the June 1998 examination for his 
review.  The case therefore must once again be remanded.  See 
Stegall.  This case is remanded for actions as follows:

1.  The veteran should be permitted to 
submit or identify any other evidence in 
support of his claim.  Medical evidence 
or opinion of a relationship between his 
left knee and right hip disability would 
be helpful.  The appellant has the right 
to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  After the above action has been 
completed, the RO should refer the claims 
folder to the physician who conducted the 
June 1998 examination. After reviewing 
the claims folder, this physician should 
provide opinions as requested below.
 
If, and only if, this physician is 
unavailable, the RO should take the 
appropriate action to provide the veteran 
with another VA orthopedic examination.  
The RO must make the veteran's claims 
file available to the VA medical center 
at which the veteran is to be examined 
and must instruct the medical center to 
provide the claims file to the examiner 
to review prior to examining the veteran.  
The examiner must note on the examination 
report that the veteran's claims file was 
reviewed.  All indicated tests and 
studies should be completed.  

Based on the examination and a review of 
the records in the veteran's claims file, 
the examiner should assess the nature, 
severity and manifestations of the 
veteran's right hip disorder.  The 
examiner is requested to proffer an 
opinion, with supporting analysis, as to 
the likelihood that the veteran's right 
hip disorder was caused by or aggravated 
by his service-connected left knee 
disability and total knee replacement.  
If possible, the examiner should identify 
the degree of right hip disorder that 
would not be present but for the service-
connected left knee disability.  The 
examiner is requested to express an 
opinion, to a reasonable degree of 
medical certainty, as to the etiological 
relationship, if any, between the 
veteran's gait and right hip disorder.

3.  Thereafter, the RO should review the 
VA examination report to ensure that it 
satisfies the instructions contained 
herein.  If it is not in full compliance, 
it should be returned for an addendum by 
the examiner or for another VA orthopedic 
examination.  If the VA examination 
report is in full compliance with the 
remand instructions and all other 
necessary development has been completed, 
the RO should readjudicate the issue of 
entitlement to service connection for a 
right hip disorder secondary to a 
service-connected left knee disability.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued and the veteran and his 
representative afforded an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
on the part of the veteran is required until he receives 
further notice.  By this remand, the Board intimates no 
opinion, either legal or factual, as to any ultimate outcome 
warranted.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


